         Case 2:18-cv-00615-PLD Document 139 Filed 12/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
STEWART ABRAMSON and JAMES                            )
EVERETT SHELTON, individually and on                  )
behalf of a class of all persons and entities         )
                                                      )
similarly situated,                                   )   Civil Action18-615
                                                      )
                Plaintiffs,                           )
                                                      )
        vs.                                           )
                                                      )
AGENTRA, LLC, ANGELIC MARKETING                       )
GROUP L.L.C. and MATTHEW JONES,                       )
                                                      )
                                                      )
                Defendants.

                                             ORDER
       AND NOW, this 14th day of December, 2020, it is hereby ORDERED as follows:

       1.      The Motion to Intervene of Monica Abboud is GRANTED. Abboud may intervene

in this matter pursuant to Rule 24 of the Federal Rules of Civil Procedure for the purpose of

evaluating the fairness of the parties’ proposed settlement as it pertains to her interests and the

interests of the class members that she represents.

       2.      The Motion to Modify Protective Order is GRANTED. In accordance with

paragraph 6(f) of the Agreed Protective Order entered in this matter (ECF No. 42), the Court

designates Abboud as a Qualified Person who may receive Confidential Information necessary to

evaluate the fairness of the Parties’ proposed settlement.

                                                BY THE COURT:


                                                s/ Patricia L Dodge
                                                PATRICIA L. DODGE
                                                United States Magistrate Judge
